UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4521
PHILLIP HENRY BARFIELD,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CR-01-35-FO)

                   Submitted: February 14, 2003

                      Decided: February 28, 2003

   Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Sue Genrich Berry, BOWEN, BERRY, POWERS AND SLAUGH-
TER, P.L.L.C., Wilmington, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Christine Witcover Dean, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. BARFIELD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Phillip Henry Barfield appeals his conviction and sentence for con-
spiracy to manufacture methamphetamine and to distribute and pos-
sess with intent to distribute 100 kilograms or more of marijuana, 50
grams or more of methamphetamine and 500 grams or more of a mix-
ture containing methamphetamine, and 5 kilograms or more of
cocaine in violation of 21 U.S.C. § 846 (2000) (count one); posses-
sion with intent to distribute cocaine in violation of 21 U.S.C.
§ 841(a)(1) (2000) (count two); distribution of cocaine and metham-
phetamine in violation of § 841(a)(1) (counts three and four); posses-
sion of a firearm in furtherance of a drug trafficking crime in violation
of 18 U.S.C. § 924(c) (2000) (count seven); and criminal forfeiture in
violation of 21 U.S.C. § 853 (2000) (count eight). Finding no error,
we affirm.

   Following a Federal Rule of Criminal Procedure 11 hearing, the
district court accepted Barfield’s guilty plea, entered without a plea
agreement, on January 22, 2002. On June 17, 2002, Barfield filed a
pro se motion to withdraw his guilty plea, which the district court
denied. After considering Barfield’s objections to the drug quantities
attributed to him and the two-level enhancement for obstruction of
justice recommended in the presentence investigation report ("PSR"),
the district court adopted the findings in the PSR and sentenced Bar-
field to a term of life imprisonment plus sixty months, to be followed
by a five-year term of supervised release.

   Barfield contends that his conspiracy conviction under 21 U.S.C.
§ 846 was improper because no factual basis existed for his plea to
this offense. We review for abuse of discretion a district court’s deter-
mination that a factual basis exists for a guilty plea. United States v.
Mitchell, 104 F.3d 649, 652 (4th Cir. 1997). A reading of the charges
in the indictment, along with the defendant’s admission of the acts
                       UNITED STATES v. BARFIELD                        3
described, is generally sufficient to provide a factual basis for the
plea. United States v. McFadden, 238 F.3d 198, 200 (2d Cir. 2001).

   Barfield argues that the reading of the indictment was insufficient
to provide a factual basis for his guilty plea because the type of con-
duct and its likely penalty could not be ascertained from the indict-
ment. This argument is without merit. The information in the
indictment sufficiently sets out the elements of the offense. The court
read the charges from count one of the indictment and explained what
the Government would have to prove. Barfield stated that he under-
stood the charges and the minimum and maximum penalties and
admitted that he committed the conspiracy offense. Therefore, the dis-
trict court did not abuse its discretion in finding a sufficient factual
basis for Barfield’s guilty plea.

  Barfield next contends that the district court erred in denying his
motion to withdraw his guilty plea. We review a district court’s denial
of a motion to withdraw a guilty plea for an abuse of discretion.
United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000). A
defendant does not have an absolute right to withdraw a guilty plea.
United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). Rather, the
defendant bears the burden of demonstrating that a "fair and just rea-
son" supports his request to withdraw his plea. Id.

   We have reviewed the record and conclude that Barfield has not
met his burden of demonstrating a fair and just reason for withdraw-
ing his guilty plea. The reasons Barfield provides for withdrawing his
guilty plea concern sentencing issues and do not relate to whether his
plea was knowing and voluntary or whether he was in fact guilty.
Barfield never asserted that he was innocent of the offenses charged
in the indictment, but instead, merely denied responsibility for some
of the drug quantities attributed to him for sentencing purposes. This
is insufficient to call into question the validity of the guilty plea.

   Barfield further contends that the district court’s determination of
the drug quantities attributable to him as relevant conduct was clearly
erroneous. The district court’s determination of the drug quantity
attributable to a defendant is a factual finding reviewed for clear error.
United States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). In deter-
mining drug quantity, a district court must consider whether the gov-
4                     UNITED STATES v. BARFIELD
ernment has established drug quantity by a preponderance of the
evidence. United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).

   Barfield argues that the district court relied on statements by wit-
nesses who were not credible because they were drug users and deal-
ers and that some of the information they provided could not be
corroborated. However, the credibility of a witness is a matter within
the discretion of the fact finder and is generally not subject to appel-
late review. United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989); see generally United States v. Rose, 12 F.3d 1414, 1425 (7th
Cir. 1994). Thus, the district court did not err in its determination of
the drug quantity involved.

   Finally, Barfield contends that the district court erred in applying
a two-level enhancement for obstruction of justice. A two-level sen-
tencing enhancement is allowed when a defendant willfully obstructs
or impedes the administration of justice during the investigation, pros-
ecution, or sentencing of an offense. U. S. Sentencing Guidelines
Manual, § 3C1.1 (2000). The district court’s factual findings concern-
ing sentencing factors are reviewed for clear error. United States v.
France, 164 F.3d 203, 209 (4th Cir. 1998). Its legal determinations
are reviewed de novo. Id.

   The PSR recommended a two-level enhancement for obstruction of
justice because Barfield attempted to procure items to escape from
custody, sent a threatening letter to a potential witness, and feigned
mental illness to prevent prosecution of the charged offenses.
Obstruction of justice includes "escaping or attempting to escape from
custody before trial or sentencing." USSG § 3C1.1, cmt. n.4.

   Barfield maintains that he was not trying to escape but merely try-
ing to get cigarettes and chewing tobacco into the jail. In addition, he
claims that he did not write the letter that the PSR described as threat-
ening. Finally, Barfield maintains that he was not feigning mental ill-
ness because a prior mental health evaluation conducted in connection
with a state charge resulted in a finding of personality disorders simi-
lar to personality disorders found by the evaluators during his compe-
tency evaluation.

   We conclude that the district court did not err in applying a two-
level enhancement for obstruction of justice. The Government pre-
                      UNITED STATES v. BARFIELD                       5
sented three taped telephone conversations and four letters from Bar-
field to a friend made while Barfield was incarcerated that constituted
credible evidence that Barfield was attempting to escape from cus-
tody. Because the attempted escape provides a sufficient basis for a
finding of obstruction of justice, we find it unnecessary to review Bar-
field’s arguments regarding threatening a witness and feigning mental
illness.

   Accordingly, we affirm Barfield’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED